DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 24 March 2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments; adding the word emergency to a mechanism element does not change the element structure or function. Likewise, the names used by the prior art do not disqualify the structure and function disclosed by the reference. 




Claim Objections
Claim 1 is objected to because of the following informalities: “the emergency opening capable is pulled ” of line 13 appears to contain a typographical error. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: operating lever and emergency lever appear to be used interchangeably when the applicant appears to mean there are two levers. Applicant should make clear the components required. Recitation will be taken broadly until ambiguity in component recitation is clear.

Claim Rejections - 35 USC § 112
Claim 1 (and 4-16 by their dependency) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation emergency opening mechanism, and the claim also recites wherein the emergency opening mechanism is an operating lever rotating when the emergency opening cable is capable is pulled which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 8, 9 and 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zysk (US 8,798,858).  

Regarding claim 1, Zysk et al. discloses an opening apparatus of a hood of a vehicle for emergency escape, the opening apparatus including a hood latch and a safety hook, which constrains a striker formed on the hood to open and close the hood, which opens and closes a front trunk in the vehicle, the opening apparatus comprising: 
an emergency lever (cf. FIGS. 2 to 5; Zysk),configured to be installed in the front trunk; and 
an emergency opening mechanism (32; Zysk) configured to operate the hood latch and the safety hook simultaneously when the emergency lever is operated to release the constraint of the striker (Figures 1-5; paragraph [0014])
wherein the emergency lever and the emergency opening mechanism are connected to each other by an emergency opening cable (19; Zysk) operating the emergency opening mechanism when the emergency lever is operated, 
wherein the emergency opening mechanism is an operating lever (32; Zysk) rotating when the emergency opening capable is pulled, and 
wherein the operating lever is connected to a latch release cable (11; Zysk), which is operated to allow the hood latch to release the striker and a hook release cable  (19 and 11 Zysk et al.), which is operated to allow the safety hook to release the striker.

Regarding claim 2, Zysk et al. discloses an opening apparatus wherein the emergency lever and the emergency opening mechanism are connected to each other by an emergency opening cable (19; Zysk) operating the emergency opening mechanism when the emergency lever is operated.

Regarding claim 3, Zysk et al. discloses an opening apparatus wherein the emergency opening mechanism is an operating lever (32; Zysk) rotating when the emergency opening cable is pulled, and 
the operating lever is connected ( broadly, first and second cables are connected through mechanism elements) to a latch release cable (second Bowden cable) which is operated to allow the hood latch to release the striker and a hook release cable (11 or 19, cable releases hook) which is operated to allow the safety hook to release the striker.
Regarding claim 8, Zysk et al. discloses an opening apparatus wherein a main bracket (23) is fastened to one side of the vehicle and the operating lever is rotatably installed on the main bracket (at 3Fig. 2).
Regarding claim 9, Zysk et al. discloses an opening apparatus wherein a release lever cable (11; Zysk) pulled by a release lever operated at the time of normally opening the hood is connected to the latch release cable.
Regarding claim 15, Zysk et al. discloses an opening apparatus wherein the emergency lever and the emergency lever bracket are provided with a rotation holding mechanism which holds the emergency lever in a rotating state after the emergency lever rotates (a “rotation holding mechanism” is constituted by the spring-bias between the lever and the bracket holds the lever in position).

Allowable Subject Matter
Claims 4-7 and 10-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 4, Zysk et al. disclose the claimed opening apparatus with the exception of wherein the operating lever has the emergency opening cable connected to one side thereof with respect to a rotation center of the operating lever and has the latch release cable and the hook release cable connected to the other side thereof.
As to claim 10, Zysk et al. disclose the claimed opening apparatus with the exception of wherein the release lever cable and the latch release cable are connected to each other by a connection member, wherein the connection member is configured so that the release lever cable directly pulls the latch release cable when the release lever is operated, and wherein the emergency opening mechanism pulls the latch release cable when the emergency lever is operated.
Multiple cable activation of latches are known such as shown in (US 11,007,972), however, modification of references without the benefit of hindsight cannot be properly combined. Prior art of record would be at least partially destroyed in achieving a fully functioning apparatus.
As to claim 16, Zysk et al. disclose the claimed opening apparatus with the exception of wherein the rotation holding mechanism is a stop protrusion, which protrudes form one side of the emergency lever, and a support protrusion, which protrudes from one side of the emergency lever bracket, and holds the emergency lever in the rotating state by bringing the stop protrusion into contact with the support protrusion when the emergency lever rotates.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the opening apparatus disclosed by Zysk et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/T. L. N./
Examiner, Art Unit 3675